UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6160


DAVID MICHAEL SCATES,

                Petitioner - Appellant,

          v.

TRACY W. JOHNS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-hc-02047-D)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Michael Scates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Michael Scates, a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition and his subsequent motion for

reconsideration.       We   have   reviewed   the     record   and   find    no

reversible    error.      Accordingly,     although    we   grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the   district   court.      Scates   v.    Johns,    No.   5:11-hc-02047-D

(E.D.N.C. Oct. 26, 2011; Jan. 25, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                      2